DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/151377 Lew, hereinafter “Lew” in view of US 2017/0258389 Howard, hereinafter “Howard” (both cited previously).
Regarding claim 1, Lew discloses a system for performing non-invasive (Abstract) photobiomodulation (PBM) therapy of a living human brain of a subject (Page 1, lines 3-5; abstract), said non-invasive PBM system comprising: (A) one or more configured irradiation units (Page 14, lines 3-4 and Figure 20, elements 108, 110, 112, and 114), each of said one or more configured irradiation units comprising: a portable hollow casing having fixed dimensions (Page 14, lines 19-22), a sized internal spatial volume (Page 14, lines 19-22) and an external surface configuration suitable for application to a skull of the subject (Page 14, lines 19-22), said portable hollow casing being comprised of a light energy transmitting material (Page 14, lines 23-24) which forms at least a portion of the configured external surface of said portable hollow casing (Page 14, lines 23-24); and at least one light generating unit housed and contained within said sized internal spatial volume (Page 14, lines 25-32) of said portable hollow casing of each configured irradiation unit and which is capable of generating light energy sufficient to irradiate the skull (Page 14, lines 25-32) and penetrate through the skull to pass into the brain, whereby said one or more configured irradiation units emit the light energy after application to the skull and achieve passage of said emitted light energy into and through the skull into at least one portion of the brain in-vivo (Page 14, lines 25-32); (B) a frame adapted for support of said one or more configured irradiation units (Page 15, lines 1-3) and for at will placement of said light energy transmitting external surface of said one or more configured irradiation units (Page 15, lines 1-3) at a fixed position and desired irradiation direction on the skull (Page 15, lines 1-3); (C) a configured irradiation lens (Page 18, lines 27-31) comprising: a portable hollow casing having fixed dimensions, a sized internal spatial volume (Page 18, lines 27-31), and an external surface configuration suitable for in-vivo insertion into a nasal cavity space of a nostril without causing substantial impairment to an ability of the subject to breathe (Page 18, lines 27-31) and without invading nasal tissues of the subject (Page 18, lines 27-31), said portable hollow casing being comprised of a light energy transmitting material (Page 19, lines 1-2) which forms at least a portion of the configured external surface (Page 19, lines 1-2) of said portable hollow casing (Page 19, lines 1-2); and at least one light generating unit housed and contained within said sized internal spatial volume (Page 19, lines 3-8) of said portable hollow casing (Page 19, lines 3-8) and which is capable of generating light energy sufficient to penetrate through the nasal tissues and to pass into the brain (Page 19, lines 3-8), whereby said configured irradiation lens emits the light energy (Page 19, lines 9-11) in any desired direction within the nasal cavity (Page 19, lines 9-11) after in-vivo insertion and achieve passage of said emitted light energy from the nasal cavity into at least one portion of the brain in-vivo (Page 19, lines 9-11); (D) a self-administrable applicator means adapted for support of said configured irradiation lens (Page 19, lines 12-15) and for at will placement of said light energy transmitting external surface of said portable hollow casing (Page 19, lines 12-15) of said configured irradiation lens at a fixed position (Page 19, lines 12-15) and desired irradiation direction (Page 19, lines 12-15) within the nostril adjacent to an internal lining of the nasal cavity of the subject (Page 19, lines 12-15); (E) a replenishable power source of direct electrical current (Page 15, line 7); and (F) a portable controller assembly (Page 16, lines 14-23) able to control delivery of the light energy from said one or more configured irradiation units (Page 16, lines 14-23) and said configured irradiation lens into at least one portion of the brain in-vivo (Page 16, lines 14-23), said portable controller assembly comprising: (i) a receiving circuit for receipt of such direct electrical current as is transferred to the portable controller assembly from the power source (Page 36, lines 27-28); (ii) a central processing unit for controlling and directing the flow of such direct electrical current as is received by the receiving circuit (Page 37, lines 1-2); (iii) a delivery circuit for delivering such direct electrical current from the controller assembly to said one or more configured irradiation units and said configured irradiation lens (Page 37, lines 3-4); (iv) at least one connector in electrical communication with the power source for conveyance of such direct electrical current to the central processing unit (Page 37, lines 8-9); and (v) at least one connector in electrical communication with said one or more configured irradiation units (Page 37, lines 10-14) for conveyance of such direct electrical current from said central processing unit to said one or more configured irradiation units (Page 37, lines 10-14) and said configured irradiation lens (Page 37, lines 10-14), wherein the portable controller (Page 16, lines 14-23) assembly controls the light energy emitted from said one or more configured irradiation units (Page 16, lines 14-23) and said configured irradiation lens with respect to one or more operational parameters selected from the group consisting of wavelength, coherency, energy, power, radiant exposure, exposure time, wave type, pulse frequency, fraction protocol, duty cycle, light beam spot and light beam penetration distance (Page 24, lines 16-22); further comprising: a diagnostic tool (Page 55, lines 19-24) for collecting brain activity data from the subject (Page 55, lines 19-24); and a first computing device communicatively coupled to said diagnostic tool (Page 55, lines 19-24; This is not explicitly mentioned, however, the results are shown in Figure 30 as being a series of data and images, it is implied these are shown on a screen), said first computing device being selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Figure 30 shows a screen with the displayed results, it is implied to be one of the following displays), wherein said computing device has an analysis software application installed thereon (Page 55, lines 19-24 the test overall is built to do the analysis, it is implied that there is an analysis software); wherein the diagnostic tool transmits said collected brain activity data to the first computing device (Page 55, lines 19-24; the pre and post data are transmitted for analysis); and wherein the analysis software application analyzes said collected brain activity data by comparing it to brain activity data of normal subjects (Page 55, lines 19-28; this is not explicitly mentioned, however abnormalities are detected and circled, it is implied that they are compared to a normal subject) and, based on this comparison, produces analysis data of the subject's brain activity (Page 55, lines 19-28); a photobiomodulation (PBM) parameter-setting software application (Abstract and Page 14, lines 15-16) which is installed on said first computing device or a second computing device communicatively coupled to said first computing device (Page 14, lines 15-16 installed on the smartphone), said second computing device being selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Page 14, lines 15-16 installed on the smartphone); wherein said analysis data of the subject's brain activity is transmitted to or retrieved by the PBM parameter-setting software application (Page 55, lines 19-28); wherein, based on said analysis data of the subject's brain activity, the PBM parameter-setting software application adjusts the one or more operational parameters of the light energy (Page 19, lines 16-7 and Page 39, lines 1-9 and Page 55, lines 19-28 the light unit is controlled after the pretreatment parameters are retrieved); and wherein instructions regarding the adjusted one or more operational parameters of the light energy are transmitted to the portable controller assembly (Page 16, lines 14-23), to direct the light energy with the adjusted one or more operational parameters to the subject (Page 16, lines 14-23 and Page 19, lines 16-7 and Page 39, lines 1-9 and Page 55, lines 19-28; after the pre-treatment measurements, light is adjusted and directed to the user); wherein the first computing device, second computing device, and PBM parameter-setting software are used concurrently with the system providing neurostimulation therapy by emitting light energy to the subject (Abstract, Page 14, lines 14-32, and Figure 16 that disclose that the computer devices, i.e. smartphones and the PBM software are controlled by an application software, therefore implying that they are automatic).
Lew does not disclose wherein the diagnostic tool and the analysis software application, are used concurrently with the system providing neurostimulation therapy by emitting light energy to the subject, thus: (a) automatically producing the analysis data of the subject's brain activity in real-time; and (b) automatically adjusting the one or more operational parameters of the light energy in real-time.
However, Howard discloses a system for neuromodulation (Abstract and Para 67) and teaches the diagnostic tool and the analysis software application, are used concurrently with the system providing neurostimulation therapy by emitting light energy to the subject (Para 11, 35, 51, 64, and 67 disclose sensors that measure EEG along with other parameters to collect brain activity data, this data is processed automatically using a processor, i.e. a software, and autoregulation of the light occurs), thus: (a) automatically producing the analysis data of the subject's brain activity in real-time (Para 11, 35, 51, 64, and 67 brain activity data is processed automatically); and (b) automatically adjusting the one or more operational parameters of the light energy in real-time (Para 11, 35, 51, 64, and 67 light may be adjusted automatically based on the data measured).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an automated system that measures brain activity in real-time and adjusts light settings as taught by Howard, in the invention of Lew, in order to allow for precision targeting in real time and enable the system to be self-regulating (Howard; Paras 51-52 and 67).
Regarding claim 2, Lew discloses said one or more configuration units (Page 40, lines 1-6) are positioned to direct light energy to one or more regions of the brain (Page 40, lines 1-6) selected from the group consisting of: the ventral medial prefrontal cortex (vmPFC), the dorsal medial prefrontal cortex (dmPFC), the posterior cingulate cortex (PCC), the precuneus (PCu), the lateral parietal cortex (LPC), the entorhinal cortex (EC), right dorsal-lateral prefrontal cortex (DLPC), left dorsal-lateral prefrontal cortex (DLPC), cerebellum and brain stem (Page 40, lines 7-19); and wherein said configured irradiation lens (Page 42, lines 4-8) is positioned to direct light energy, via the nasal cavity, to one or more regions of the brain (Page 42, lines 4-8) selected from the group consisting of: ventral prefrontal cortex, entorhinal cortex and parahippocampal area (Page 42, lines 4-8).
Regarding claim 5, Lew discloses the transmission or retrieval of said analysis data by the PBM parameter-setting software application (Abstract and Page 14, lines 15-16 and Page 55, lines 19-28), the adjustment of the one or more operational parameters of the light energy by the PBM parameter-setting software application (Page 55, lines 19-28 imply that this is happening, given that the post measurements are different; see also Page 24, lines 17-23), and the transmission of instructions regarding the adjusted one or more operational parameters of light energy to the portable controller assembly are automated to provide the subject with customized PBM therapy (Page 24, lines 17-23; control of operational parameters).
Regarding claim 7, Lew discloses the diagnostic tool (Page 55, lines 19-24) is selected from the group consisting of a functional magnetic resonance imaging (fMRI) device, a functional Near-Infrared Spectroscopy (fNIRS) device, a Magnetoencephalography (MEG) device and an Electroencephalography (EEG) device (Page 55, lines 19-24; EEG test).
Regarding claim 8, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein, when the EEG device detects that the subject's brain waves are abnormally in phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go out of phase with each other at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30).
Regarding claim 9, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein, when the EEG device detects that the subject's brain waves are abnormally out of phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas and phase log), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go closer to being in phase with each other (Page 33, lines 26-30) at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30 and Figure 30 and 31, Phase log).
Regarding claim 10, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls a pulse frequency (Page 24, lines 16-22) to an alpha pulse frequency for the treatment of a condition (Page 29, lines 21-30; pulsating at 10 Hz which is the frequency of alpha waves) selected from the group consisting of traumatic brain injury (TBI), depression, anxiety, hypoxia, stroke and conditions responsive to increased power and connectivity in alpha oscillations (Page 30, lines 10-12 and lines 19-21, 10 Hz is used to treat TBI’s).
Regarding claim 11, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/151377 Lew, hereinafter “Lew” in view of US 2017/0258389 Howard, hereinafter “Howard”, further in view of US 2017/0165485 Sullivan et al., hereinafter “Sullivan” (cited previously).
Regarding claim 6, Lew discloses all the limitations of claim 1.
Lew does not disclose a database communicatively coupled to said first computing device or said second computing device, wherein said database stores data selected from the group consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy.
However, Sullivan teaches a database (Para 84; a memory) communicatively coupled to said first computing device or said second computing device (Para 84; connected to the input device), wherein said database stores data selected from the group (Para 84; stores therapy information, including operational parameters) consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy (Para 101; operational parameters, including frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a database as shown in Sullivan, in the invention of Lew in order to save therapy plans (Sullivan; Para 84).
Regarding claim 20, Lew discloses all the limitations of claim 1.
Lew does not disclose the system acts as a telemeter, whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base.
However, Sullivan discloses a non-invasive neuromodulation device (Abstract) and teaches the system acts as a telemeter (Para 84), whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base (Para 84; information is saved on the input device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the smartphone in Lew acts as a storage unit as shown in Sullivan, in order to save personal therapy information (Sullivan; Para 84).

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/151377 Lew, hereinafter “Lew” in view of US 2017/0258389 Howard, hereinafter “Howard”, further in view of WO 2016/130843 Natalia, hereinafter “Natalia” (cited previously).	
Regarding claim 12, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
The modified Lew reference does not disclose a gamma pulse frequency for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia.
However, Natalia discloses a device /method of neurostimulation (Abstract) and teaches a gamma pulse frequency (Para 38 and 39) for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 13, Lew discloses all the limitations of claim 12.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 14, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose an alpha pulse frequency for the improvement of the subject's athletic performance.
However, Natalia teaches an alpha pulse frequency (Para 38, 41, and 44) for the improvement of the subject's athletic performance (Para 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed alpha pulse frequency as taught by Natalia, in the invention of Lew, in order to treat other abnormal physiological states (Para 44).
Regarding claim 15, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).
Regarding claim 16, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a gamma pulse frequency for the improvement of the subject's cognitive abilities or the subject's athletic performance.	
However, Natalia teaches a gamma pulse frequency (Para 39) for the improvement of the subject's cognitive abilities or the subject's athletic performance (Para 39; cognitive abilities).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 17, Lew discloses all the limitations of claim 16.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 18, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22)
Lew does not disclose a pulse frequency for helping the subject reach a high-level meditative state.
However, Natalia teaches a pulse frequency for helping the subject reach a high-level meditative state (Para 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed pulse frequencies to help with meditative states as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39 and 42).
Regarding claim 19, Lew discloses the pulse frequency is about 40 Hz to 1000 Hz or higher (Page 29, lines 20-30).

Response to Arguments
Applicant’s arguments have been fully considered but are unpersuasive.
Applicant’s arguments have been considered, but examiner respectfully disagrees and holds the same art rejection. 
In regards to the first argument, applicant argues that Lew is directed to a system of fixed parameters that cannot be adjusted, examiner respectfully disagrees. Consider Page 22, lines 9-15 that clearly states that the power levels and frequency of light pulsation can be adjusted after the insertion of the apparatus. 
In regards to the second argument, applicant argues that Lew only teaches a fixed wavelength, examiner respectfully disagrees. Consider Page 14, lines 8-15 that clearly states that the parameters, including wavelength may be controlled with a control unit to set an appropriate wavelength of light.
In regards to the third argument, applicant argues that the adjustment of the operational parameters can only be applied in later treatments in Lew due to the fact that it measures prior and after treatment only. Although examiner agrees with this argument, this is not reflected in the claims. Nowhere in the claims is it stated that adjustments are happening during treatment. The claims mention that it is happening in real-time but with the BRI real-time cannot be interpreted as during treatment, adjusting in real-time after (or before) treatment can be interpreted. Examiner suggests amending the claims to clearly state that the adjustments are happening throughout treatment to overcome this rejection. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjustment in the current treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, regarding the arguments toward reference Howard, examiner acknowledges that Howard does not teach PBM therapy. However, examiner did not rely on Howard for the teachings of PBM, instead, Howard was relied upon to teach the obviousness of using a diagnostic tool and an analysis application concurrently with a therapy system that works in real-time, examiner believes that given Howard teaches neurostimulation using light, making it obvious to use this combination in the reference Lew to come to the current invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792